In the

    United States Court of Appeals
                For the Seventh Circuit
                   ____________________

No. 15-2899
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                               v.

PAUL A. CARSON,
                                             Defendant-Appellant.
                   ____________________

           Appeal from the United States District Court
                 for the Central District of Illinois.
           No. 14-10078-001 — Joe Billy McDade, Judge.
                   ____________________

    SUBMITTED JANUARY 19, 2016 — DECIDED MAY 5, 2016
                   ____________________

   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges.
    EASTERBROOK, Circuit Judge. Paul Carson pleaded guilty
to one count of delaying the mail, 18 U.S.C. §1703(a), and
was sentenced to one month’s imprisonment plus one year’s
supervised release, three months of which must be spent in
community confinement. The sole issue he raises on appeal
is whether one condition of that supervised release was ade-
2                                                   No. 15-2899

quately justified by the district judge and consistent with the
Constitution.
    The contested condition requires Carson to submit to a
visit by his probation officer, “at home or elsewhere”, be-
tween the hours of 6 AM and 11 PM. The condition permits a
home visit but not a home search (though it adds that the
probation officer may confiscate any contraband in plain
view). Carson objects to the “home” part of this condition
but does not express concern about the “elsewhere” clause—
though as we remarked in United States v. Henry, 813 F.3d
681, 683–84 (7th Cir. 2016), a district judge should be clear
that “elsewhere” means someplace reasonable, rather than,
say, a thousand miles away. The condition also should state
that the place must be one that the probation officer may le-
gitimately enter, by right or by consent. A condition of one
person’s release cannot authorize a probation officer to barge
into someone else’s home over the objection of its occupants
just because the person under supervision had stopped in
for a cup of tea.
   Carson contends that the home-visit condition violates
the Fourth Amendment. Our opinion in United States v. Ar-
mour, 804 F.3d 859, 870 (7th Cir. 2015), rejects that contention.
See also Samson v. California, 547 U.S. 843 (2006) (condition of
parole allowing search at any time is consistent with the
Fourth Amendment); United States v. Knights, 534 U.S. 112
(2001).
   A district judge may not impose a condition just because
the Constitution permits it, however. Each part of a federal
sentence must be justified under the criteria of 18 U.S.C.
§3553(a), and terms of supervised release (other than those
that are mandatory for all persons under supervision) also
No. 15-2899                                                   3

require justification under 18 U.S.C. §3583(d)—though these
statutes overlap, and a judge need not traipse through them
separately if what is said under one satisfies the other as
well.
    This circuit insists that judges take the conditions of su-
pervised release as seriously as other matters, such as the
length of imprisonment, and justify them accordingly. See,
e.g., Henry, 813 F.3d at 683; United States v. Poulin, 809 F.3d
924, 931–34 (7th Cir. 2016); United States v. Kappes, 782 F.3d
828, 848–53 (7th Cir. 2015); United States v. Thompson, 777 F.3d
368, 373 (7th Cir. 2015). Carson maintains that the district
judge failed to do this.
    It is true that the district judge was terse about the home-
visit condition, but even when setting the term of imprison-
ment a judge need not speak at length. See, e.g., Rita v. Unit-
ed States, 551 U.S. 338, 356–59 (2007). Indeed, Rita holds that
a few words usually will be adequate, when the context of
sentencing shows that the judge has given thought to the
matter. It would not be sensible to demand that a judge say
more about each of the many terms of supervised release
than about the duration of imprisonment.
    When proposing the home-visit condition, the presen-
tence report observed that the probation officer has a statu-
tory duty to “keep informed, to the degree required by the
conditions specified by the sentencing court, as to the con-
duct and condition of … a person on supervised release”. 18
U.S.C. §3603(2). Carson opposed the proposal, reminding the
district judge that he had not committed his crime at home—
and, because the Postal Service had fired him, that he would
not have any additional mail that he could steal or delay. But
the district judge agreed with the report’s rationale and stat-
4                                                  No. 15-2899

ed that the home-visit condition would enable the probation
office to “keep watch” on Carson, not only to check for signs
of unlawful activity but also to monitor his compliance with
other conditions of supervised release, such as the one for-
bidding him to possess firearms. Home visits might turn up
guns, drugs, or other signs of trouble.
    The judge added that it would be better for the probation
officer to visit Carson inside “his home where he can spend
some time with the defendant rather than a hurried conver-
sation outside or in a doorway which could entail inclement
weather and discomfort for both sides”. The need for home
visits is especially great, the judge remarked, when the of-
ficer suspects Carson of violating the terms of his release and
can use the visit to try “to validate what is suspected.” And,
although the judge did not mention this specifically in con-
nection with the home-visit condition, he relied in other
parts of the sentencing on the fact that this is Carson’s sev-
enth felony conviction. He needs close supervision. Rita
permits us to consider this part of the background of the
home-visit condition.
   Carson maintains that the “keep watch” observation and
the judge’s related statements do not distinguish him from
other felons, and he asks us to hold that §3553(a) and
§3583(d) require a judge to explain what is distinctive about
each defendant’s situation. Otherwise, Carson insists, district
judges could adopt generic “explanations” that, because
they apply to all offenders, really are not explanations at all.
   This line of argument is not convincing, because it would
condemn as inadequate many if not most things that judges
say at sentencing. Take, for example, the common statement
that a particular sentence is required to deter crime. Such a
No. 15-2899                                                    5

statement could be made in every case, but this does not
make it inadequate as a matter of law. Rita held that a judge’s
statement that a particular sentence was “appropriate” suf-
ficed in the context of that sentencing (551 U.S. at 358), even
though every judge thinks (and perhaps says) the same
thing about every sentence. What this judge said about Car-
son would have been enough to support a 13-month term of
imprisonment; the judge’s decision to impose the lesser term
of one month in prison, three months in community con-
finement, and nine months subject to the occasional home
visit, can’t make the explanation deficient.
     If this judge’s statement that the home-visit condition will
enable the probation office to “keep watch” and help enforce
the other terms of release implies that a home-visit condition
would be appropriate in every case: why is that a problem?
True, the Sentencing Commission did not put a home-visit
condition on the list of eight mandatory conditions. U.S.S.G.
§5D1.3(a). It is instead tenth on the list of standard condi-
tions that the Commission recommends. U.S.S.G.
§5D1.3(c)(10). (The district judge did Carson a favor; the Sen-
tencing Commission’s standard condition 10 says that the
probation officer may visit the releasee “at any time at home
or elsewhere”.) We cannot see anything in either the statutes
or the Guidelines that forbids a district court to impose one
of the standard conditions in every case. District judges may
set their own sentencing policy. See Kimbrough v. United
States, 552 U.S. 85 (2007); United States v. Corner, 598 F.3d 411
(7th Cir. 2010) (en banc). A judge who believes that standard
condition 10 should have been mandatory condition 9 is en-
titled to put that view into practice, just as a judge who
thinks that crack and powder cocaine always should be
treated identically is entitled to put that view into practice—
6                                                 No. 15-2899

and to do so without an elaborate statement of his penal phi-
losophy in every case.
   We do not read this judge’s statement that the home-visit
condition will help the probation office “keep watch” as nec-
essarily implying universal application. Maybe the judge
means to employ it only when the defendant must comply
with a firearms condition, has other felony convictions, or
both. But whether or not the practice tends toward making a
home-visit condition the norm, a judge’s statement of rea-
sons cannot be dismissed as inadequate just because it
would apply to many other defendants.
    In Samson the Supreme Court sustained against constitu-
tional challenge a search-anytime condition that applied to
every felon in California, and it did so because in the Court’s
view the ability to do this promotes the state’s ability to en-
force its criminal laws and the conditions of release. 547 U.S.
at 848–50. The district judge in this case said the same thing
about Carson. This reason is just as sound when given by a
district judge for one case as when given by the Supreme
Court for tens of thousands.
                                                    AFFIRMED
No. 15-2899                                                 7


    POSNER, Circuit Judge, dissenting. The defendant, a postal
worker, pleaded guilty to delaying the mail, in violation of
18 U.S.C. § 1703(a), by discarding in a wooded area mail that
he was supposed to deliver. The judge sentenced him to a
month in jail to be followed by a year of supervised release.
The appeal is limited to a challenge to one of the conditions
of supervised release: that the defendant “permit a probation
officer to visit him at home or elsewhere between the hours
of 6 a.m. and 11 p.m., unless investigating a violation or in
case of emergency [in which event a probation officer can
‘visit’ him at any hour]. The defendant shall permit confisca-
tion of any contraband observed in plain view of the proba-
tion officer.”
    There are two problems with this condition, one being
“or elsewhere.” Although this court upheld a similar condi-
tion in United States v. Armour, 804 F.3d 859, 870 (7th Cir.
2015)—“You shall permit a probation officer to visit you at
home or any other reasonable location between the hours of
6:00 AM and 11:00 PM, unless investigating a violation or in
case of emergency”—there was a critical difference: namely
the limitation in Armour but not in this case to a “reasona-
ble” other location. The omission of that limitation in the
present case leaves open at least the theoretical possibility
that the probation officer could require Carson to meet him
in an inappropriate location, such as a funeral, or a remote
one, say someplace in a nonadjacent state.
    The importance of the “reasonableness” requirement is
underscored by the remark in Armour that the defendant
“further argues that the term ‘other reasonable location’ is
vague and may subject Armour to searches at a church, hos-
pital, or funeral home. However, under most circumstances,
8                                                   No. 15-2899


those visits would be unreasonable and thus barred by the con-
dition itself. Therefore, imposing this condition was not an
abuse of discretion.” 804 F.3d at 870 (emphasis added).
    As held in United States v. Henry, 813 F.3d 681 (7th Cir.
2016), the Armour formula is superior to the bare “or else-
where” provision in the home-visits condition found in the
district judge’s opinion in this case. Another superior alter-
native would be to allow the probation officer and the de-
fendant to agree to meet outside the defendant’s home “at
some other mutually convenient location designated by the
probation officer.” United States v. Henry, supra, 813 F.3d at
683. But as the defendant has not challenged the “or else-
where” phrase, it should not be ordered changed.
     The second problem with the home-visits condition in
this case is the judge’s failure to justify its imposition beyond
saying that “the probation officer is obligated to keep watch
over [the defendant], and visiting his home where he can
spend some time with the defendant rather than a hurried
conversation outside or in a doorway … makes sense to me,”
and that “this condition is enabling the probation officer to
fulfill his statutory obligation to supervise and monitor the
defendant while he’s on supervised release.” Now to begin
with “a hurried conversation outside or in a doorway” is not
the only or the common alternative to a home visit. The ob-
vious alternative is the standard condition that requires that
“the defendant shall report to the probation officer and shall
submit a truthful and complete written report within the
first five days of each month.” There may be a reason to
think this is not enough in the case of a particular defendant,
but the district judge gave no explanation for his suggestion
that adding a home-visit condition to the “shall report” con-
No. 15-2899                                                     9


dition is necessary to enable the probation officer to fulfill
his duties. We could try to read the district judge’s mind,
and thus speculate that the defendant’s six felony convic-
tions required that he meet with the probation officer at
home rather than just in the probation office, but such specu-
lation would be a usurpation of the probation officer’s re-
sponsibilities; the decision should be his.
    So loose was the district judge’s explanation for why he
imposed the condition that if given decisive weight this
would imply imposing it on any person sentenced in federal
court, thus making it a de facto mandatory condition. Our
decisions make clear that just as with other nonmandatory
conditions the judge must, before deciding whether to im-
pose a home-visits condition, decide whether its imposition
would be consistent with the sentencing factors set forth in
18 U.S.C. § 3553(a). See United States v. Sandidge, 784 F.3d
1055, 1068–69 (7th Cir. 2015); United States v. Kappes, 782 F.3d
828, 847–48, 850–51 (7th Cir. 2015); United States v. Thompson,
777 F.3d 368, 379–80 (7th Cir. 2015); cf. United States v. Poulin,
745 F.3d 796, 802 (7th Cir. 2016). The judge failed to do this.
     Although United States v. Douglas, 806 F.3d 979, 985–86
(7th Cir. 2015), remarks that “if it turns out that the visiting
condition is abused” by the probation service the defendant
“can seek relief”—which of course is true—the opinion is
explicit that the sentencing judge may not impose a non-
mandatory condition of supervised release, including a
home-visits condition, without first determining its conform-
ity to the statutory sentencing factors. Id. at 985–86. For oth-
erwise the judge could just say to the defendant: “I’m impos-
ing all the conditions of supervised release that I’ve found
plus all the other conditions I can think of, and if some don’t
10                                                No. 15-2899


make sense as applied to you, you can always ask me later to
modify or rescind them.”
    We said in United States v. Thompson, supra, 777 F.3d at
379–80, that a condition of supervised release which permits
the probation officer to visit the defendant at any time at
home or elsewhere is “too broad in the absence of any effort
by the district court to explain why [it is] needed.” Some ex-
planation for the imposition of the condition was especially
needed in this case when one considers the oddness of im-
posing it on someone convicted of delaying the mail. Obvi-
ously the defendant will not be rehired by the Post Office
upon the completion of his jail sentence, especially as this
was not his first mail-fraud offense. But since he didn’t steal
mail but simply threw it away, a probation officer who visits
him at home is not going to find stolen mail in plain view. It
would have been helpful had the government explained to
the judge the likely frequency of the visits, why they should
be permitted to take place as early as 6 a.m. or as late as 11
p.m., and above all what the probation officer would hope to
learn from the visits that he would not learn from the de-
fendant’s required visits to the probation office—another
condition of supervised release imposed on him, but one not
challenged by him.
    I want to note finally my disquiet at the statement in the
majority opinion that “district judges may set their own sen-
tencing policy.” The implication is that the same criminal
conduct can rightly be subjected to radically different pun-
ishment if two (or more) judges happen to have idiosyncrat-
ic sentencing “theories” that differ. Every district judge,
whatever his experience in sentencing, whatever his
knowledge of criminology, would become an independent
No. 15-2899                                                 11


lawgiver to whom the appellate court must kowtow. The re-
sult of such deference is bound to be arbitrariness in sentenc-
ing. Defendants deserve better. The Kimbrough and Corner
cases cited in the majority opinion stand only for the unex-
ceptionable proposition that sentencing judges normally
have a range of discretion in deciding on a sentence, and that
is a far cry from the majority’s suggestion that every sentenc-
ing judge is a law unto himself.
   The case should be remanded for the limited purpose of
enabling Judge McDade to explain in greater detail his rea-
son or reasons for imposing the home-visits condition on de-
fendant Carson.